Title: From James Madison to James Monroe, 4 May 1805
From: Madison, James
To: Monroe, James


Sir,
Department of State May 4th. 1805
I have just received your letter of the 2d of February and one of the same date signed by Mr Pinckney also, with the communications attached to them. Those of the preceding dates of the 27 Novr. 16 December and 19th Jany. had been previously received.
Observing, that in the project delivered to the Spanish Government, you have omitted the provision contained in the plan for a general accommodation, transmitted in my letter of Aprl. 15. 1804, for claims subsequent to the date of the Convention of August 1802, I lose no time in referring you to that letter, and to another of the 26th of Octr following, in which the course to be pursued is marked out, and in reminding you of the great importance of not losing sight of that class of claims, which are of great amount, are daily increasing, and which ought to be embraced to as late a date as possible. Should your negotiations therefore be still open, I recommend this subject to your particular attention. Should your negotiations have been successfully closed, it will be proper for you to procure, if it can be done, a supplemental article for the purpose. If this cannot be done, or if the negotiations should have failed, the instructions adapted to that state of things, will be given to Mr Bowdoin, as soon as it shall be known here.
I recommend, in like manner, to your attention the remarks contained in my letter of March 22. 1803 to Mr Pinckney on the modifications proper to be given to the text of a Convention; and the remark in my letter of October 26. 1804 relative to the Spanish Garrisons which alone may be permitted to continue. With high consideration & respect &c.
James Madison
